Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 23, 2014

The Court of Appeals hereby passes the following order:

A14A1662. CHARLES ALLEN v. THE STATE.

      Charles Allen pled guilty to criminal attempt to commit aggravated sodomy,
burglary, and false imprisonment in 2002, and was sentenced to ten years in prison
and ten years on probation. In 2013, the state filed a petition to revoke Allen’s
probation, which the trial court granted. In 2014, Allen filed a motion for out-of-time
appeal, challenging the probation revocation order. We, however, lack jurisdiction.
      Because the underlying subject matter of the appeal is the revocation of Allen’s
probation, he was required to file an application for discretionary appeal in order to
appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505 SE2d
228) (1998). We lack jurisdiction over this direct appeal, which is therefore
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                         07/23/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.